Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Burton Douglas Stephens, Jr. is suspended from the practice of law for 12 months and until further order of the Court, with the suspension stayed and respondent placed on probation for a period of 24 months, subject to the following conditions: (a) Respondent shall participate in an aftercare group as recommended by his treating mental health provider; (b) Respondent shall participate in a course of individual or group psychotherapy with a doctorate level therapist approved by the Administrator on a weekly basis or as otherwise recommended by this therapist; (c) Respondent shall remain under the care of a psychiatrist for management of antidepressant medication; (d) Respondent shall provide to his mental health professional(s) an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment; (e) Respondent shall abstain from the usage of any and all alcohol and/or controlled substances or illegal drugs; (f) Respondent shall, upon request by the Administrator, submit to random substance testing by a health professional, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The result shall be reported to the Administrator. Respondent shall pay all costs of such testing; (g) Respondent shall continue to participate in Alcoholics Anonymous by attending at least two meetings a week. Respondent is to maintain a log of his attendance at the meetings and submit the log to the Administrator with his quarterly reports. If a Caduceus or lawyer’s support group is available, respondent may substitute attendance at such a group for one Alcoholics Anonymous meeting per week; (h) Respondent shall maintain a sponsor in Alcoholics Anonymous and is to provide the name, address, and telephone number of the sponsor to the Administrator within fourteen days of being placed on probation; (i) Respondent shall be responsible for ensuring that the sponsor communicates with the Administrator, in writing, every three months regarding respondent’s participation and progress, including any lapses in sobriety or usage of controlled substances or illegal drugs; (j) Respondent shall report any lapses in sobriety or usage of a nonprescribed controlled substance or illegal drag to the Administrator within 72 hours of that usage; (k) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; (l) Respondent shall notify the Administrator within fourteen days of any change of address, and any change in treatment professionals or Alcoholics Anonymous sponsors; (m) Respondent shall comply with the Illinois Rules of Professional Conduct and shall cooperate with the Administrator in providing information regarding any investigations relating to his conduct; (n) Probation shall be revoked if respondent is found to have violated any of the terms of probation. The period of suspension shall commence from the date of the determination that respondent has violated any term of probation and shall continue until further order of the Court; and (o) Probation shall terminate without further order of Court provided that respondent complies with the conditions of this order. Respondent Burton Douglas Stephens, Jr. shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.